                          Case 7:20-cv-03742-PMH Document 44 Filed 01/21/20 Page 1 of 3

                          L I C H T E N & L I S S - R I O R D A N , P. C.
                                                       ATTORNEYS AT LAW
HAROLD L. LICHTEN                ×

SHANNON LISS-RIORDAN×∆
                                                                                                  WWW.LLRLAW.COM
                                              729 BOYLSTON STREET, SUITE 2000
MATTHEW W. THOMSON×                            BOSTON, MASSACHUSETTS 02116
ADELAIDE H. PAGANO×                                    _______________________________
                                                                                                          ______________
_______________________________________
                                                  TELEPHONE 617-994-5800
THOMAS P. FOWLER×
                                                   FACSIMILE 617-994-5801
OLENA SAVYTSKA×
                                                                                                   × ADMITTED IN MASSACHUSETTS
ANNE KRAMER×∆
                                                                                                        ∆ ADMITTED IN CALIFORNIA
MICHELLE CASSORLA×•⌂
                                                                                                          ADMITTED IN NEW YORK
ZACHARY RUBIN×•♦
                                                                                                       • ADMITTED IN NEW JERSEY
ANASTASIA DOHERTY×
                                                                                                      ♦ ADMITTED IN CONNECTICUT

OF COUNSEL                                                                                    ⌂ ADMITTED IN DISTRICT OF COLUMBIA
                                                                                                        □ ADMITTED IN TENNESSEE
MATTHEW D. CARLSON∆⌂
BENJAMIN J. WEBER×□

                                                               January 21, 2020

       VIA ECF
       The Honorable Mae A. D’Agostino
       James T. Foley U.S. Courthouse
       445 Broadway, Courtroom 5
       Albany, New York 12207

                      Re: Burke v. Bimbo Bakeries USA, Inc. et al , No. 19-00902 (MAD-ATB)

       Dear Judge D’Agostino:

                      We represent Plaintiffs in the above-captioned matter. We write to request a pre-motion

       conference for Plaintiffs’ anticipated motion to dismiss Defendants’ counterclaims.

                      In this wage and hour class action, Plaintiffs are delivery drivers who work full-time

       delivering bread and baked goods for Defendants Bimbo Bakeries USA, Inc. and Bimbo

       Bakeries Distribution, LLC (collectively, “Bimbo”). Defendants determine the territories where

       Plaintiffs work and the prices of the products that they are required to deliver. Defendants also

       prohibit Plaintiffs from working outside of their assigned territory and from working for any

       competitor of Bimbo. Despite this pervasive control over Plaintiffs’ work, Bimbo labels

       Plaintiffs as non-employee “independent contractors” and willfully denies them all protections of

       state and federal employment laws. Plaintiffs allege that they are actually Bimbo’s employees

       for purposes of the FLSA, and that Defendants violated that FLSA by failing to pay them

       overtime wages.
         Case 7:20-cv-03742-PMH Document 44 Filed 01/21/20 Page 2 of 3

L I C H T E N & L I S S - R I O R D A N , P. C.


       Bimbo has asserted an “unjust enrichment” counterclaim against each named Plaintiff.

Bimbo describes the counterclaim as follows:

       …[I]f the Court finds that Counterclaim Defendants [i.e., the delivery drivers] were
       employees of BFBD or its affiliates …, it should find that Counterclaim Defendants were
       enriched as a result of their status as independent contractors, including but not limited to,
       the revenue they generated and retained by selling certain products to their customers, the
       profits generated from the sale and/or partial sale of their distribution rights to other IBPs,
       the revenue generated pursuant to the Advertising Agreements they entered into with
       BFBD or its predecessor, and the tax deductions they took for the costs of operating their
       businesses.

See Dkt. 33, Counterclaim at ¶ 167. Defendants’ argument is that if Plaintiffs succeed in this

case and they are found to be employees under the FLSA, they have been unjustly enriched by

Defendants’ violation of the FLSA. Defendants seek to offset any award of unpaid overtime

wages by recouping amounts that Plaintiffs received in transactions with third parties, such as

through tax deductions obtained through the IRS, which (according to Bimbo) employees are not

entitled to receive. This “unjust enrichment” theory fails as a matter of law.

       In a similar case brought by Bimbo drivers in New Hampshire, the court dismissed

identical “counterclaims” to those asserted in this case. See Camp v. Bimbo Bakeries USA, Inc.,

2019 WL 1472586, at *1-*3 (D.N.H. Apr. 3, 2019). The counterclaims in this case similarly fail

as a matter of law.

       First, the “unjust enrichment” counterclaims fail to state a claim for relief, as they do not

allege any inequitable benefit that Plaintiffs obtained from Bimbo Bakeries. See Camp, 2019

WL 1472586, at *1. As Judge McAuliffe held in Camp v. Bimbo Bakeries:

       The problem with Bimbo Bakeries’ counterclaim is that it fails to plausibly allege how
       plaintiffs (if properly viewed as employees) were unjustly enriched, at the expense of
       Bimbo Bakeries. Nor does it plausibly allege that plaintiffs obtained some benefit from
       Bimbo Bakeries that would be unjust or inequitable for them to retain if they are deemed
       to have been employees.


                                                 2
         Case 7:20-cv-03742-PMH Document 44 Filed 01/21/20 Page 3 of 3

L I C H T E N & L I S S - R I O R D A N , P. C.


Id. at *1. Here, the alleged “benefits” flowing to Plaintiffs did not come from Bimbo, but from

third parties (such as the IRS). Thus, there are no facts supporting Plaintiffs’ “enrichment” at

Bimbo’s expense. Further, there is nothing inequitable about the transactions because Bimbo

also received the “benefit” by avoiding tax obligations placed on employers as a product of its

misclassification scheme, as well as obtaining the benefit of Plaintiffs’ work. See id. (“… Bimbo

Bakeries were also “enriched” as a result of their relationships with plaintiffs and benefited

financially from plaintiffs’ efforts to both advertise and sell Bimbo Bakeries’ products.”).

       Second, counterclaims of this nature that seek to “recoup” or “offset” a plaintiff’s award

of unpaid overtime wages are prohibited by the FLSA. See Herman v. RSR Sec. Services Ltd.,

172 F.3d 132, 144 (2nd Cir.1999).

       Third, Defendants’ counterclaims are baseless and constitute unlawful retaliation in

violation of the FLSA. See Fernandez v. Kinray, Inc., 2014 WL 12778829, at *3 (E.D.N.Y. Feb.

5, 2014) (dismissing similar counterclaim in FLSA case).

       Fourth, the counterclaims are not ripe because they only arise if Plaintiffs succeed in their

FLSA claims in this action. See generally Bankers Trust Co. v. Rhoades, 859 F.2d 1096, 1106

(2d Cir.1988) (where alleged damages depended on the outcome of pending bankruptcy

proceeding, claim for damages must be dismissed as premature).

       Thank you for your consideration of this matter.

Kind Regards,

/s/ Matthew Thomson____
Matthew Thomson

cc: All counsel of record (via ECF)




                                                 3
